Opinion of the Court
ROBERT E. Quinn, Chief Judge:
This case brings up for review the applicability of the so-called wire tap provision of the Federal Communications Act, 47 USC § 605, and the admissibility of a pretrial statement allegedly obtained in violation of the accused’s right against self-incrimination.
The accused was convicted by general court-martial of communicating obscene language over the telephone on two separate occasions. Substantial mitigating evidence was presented, and the court sentenced the accused to a bad-conduct discharge, total forfeitures, and confinement at hard labor for six months. The convening authority approved the sentence, but suspended the execution of the punitive discharge. A board of review affirmed.
A number of complaints about objectionable telephone calls from an anonymous caller were made to the Criminal Investigation Section of the Provost Marshal’s office at Fort Richardson, Alaska. These telephone calls were received at offices and at family quarters located on the post. Lt. W. F. Beardsley, Chief of the Section, and an Agent Petersen, initiated an investigation.
With the permission of the Commanding Officer’s Chief of Staff and the Post Signal Officer, arrangements were made with Mr. Ellis, technical assistant to the Post Signal Officer, to monitor certain telephones. A monitor “in effect, places an extra instrument” on the line. It can be applied only from a telephone exchange.
A special operator was assigned to monitor the entire level on which the previous calls had appeared. The operator was instructed to listen in on all calls long enough to determine whether the voice of one of the parties corresponded to the description of the voice of the person sought. After several hours, the monitor “picked up” a voice which she believed belonged to the wanted individual. She called Mr. Ellis and the telephone equipment men. The former took over the monitor, and the latter acted to prevent the closing of the electrical relay with the initiating telephone. It was determined that this telephone was located in the S-3 office of the Second Battalion, 196th Infantry Regiment, the accused’s organization. The telephone called was in the family quarters area located on the post.
Lt. Beardsley was notified. In a few minutes he appeared at the telephone exchange. As he was checking the location of the suspected telephone on a map, a second call was made from it. Mr. Ellis was on the monitor. He recognized the voice. He told Lt. Beardsley, who listened on the monitor for about fifteen to twenty seconds. Lt. Beardsley then proceeded to the S-3 office. There he found the accused using a telephone. The accused was alone in the office. Lt. Beardsley directed him not to “hang up,” but the accused put down the telephone. However, the connection was not broken. Lt. Beardsley established contact with Mr. Ellis and ordered the accused to repeat certain words over the telephone to him. These words had been overheard by Lt. Beardsley when he listened on the monitor. Mr. Ellis informed Lt. Beardsley that the accused’s voice was the same as the voice he had heard in the monitored conversations.
The accused was taken to the Criminal Investigation Detachment office. *719En route, Lt. Beardsley told him that he had previously overheard' the accused use the words employed in the test, and the accused was “caught in the act.” He was not, however, asked to make a statement. Arriving at the office, the accused was brought to a room which contained a concealed microphone. He was advised of lj.is rights under Article 31, Uniform Code of Military Justice, 50 USC § 602, and interrogated. Although unknown by the accused, the interrogation was recorded on tape. A week later, the accused was again interrogated in the same room. Before the questioning, he was warned of his rights. This conversation was also secretly recorded. A third interrogation was conducted three days later. Once more, the accused was fully advised of this rights, and once more the interrogation was recorded. Over defense objection, a part of the last recording was admitted in evidence as a sample of the accused’s voice. Also admitted was a written statement containing the substance of a number of the accused’s answers to questions put to him during the interrogation. The statement is prefaced by a recital of the accused’s rights under Article 31. Both the prefatory and main statements are signed by the accused. At the trial, on separate playbacks of the recording, each of the female complainants identified the accused’s voice as that of the anonymous person who called her.
Material and relevant matter is admissible in evidence unless a recognized rule of law requires its exclusion. The accused contends that the wire tap provision of the Federal Communications Act bars the admission of evidence of the discovery of his identity as the user of the telephone in the S-3 office. In pertinent part, the Act reads as follows:
“§ 605. Unauthorized publication or use of communications.
“. . . no person not being authorized by the sender shall intercept any communication and divulge or publish the existence, contents, substance, purport, effect, or meaning of such intercepted communication to any person. .
The Manual for Courts-Martial, United States, 1951, expressly recognizes that evidence which is inadmissible in a Federal district court because obtained in violation of the Communications Act is also inadmissible in a court-martial. Paragraph 152, pages 287-288.
Wire tapping has occupied the attention of Congress, the courts, the legal profession, and the public for many years. As is common with subjects of so personal a nature, opinions on the ethics of wire tapping are both numerous and controversial. Cf. Hearings before Subcommittee No. 2 of the Committee on the Judiciary on H. J. Res. 283, 77th Congress, 2d Session, 1942, page 21, and Dissent of Judge Brandeis in Olmstead v. United States, 277 US 438, 479, 72 L ed 944, 48 S Ct 564. The occasion for a wire tap frequently colors the shade of opinion as to its rightness. But, personal opinion of the morality of the practice cannot substitute for legal principle. We must, therefore, determine the limits of the law.
Almost thirty years ago, the United States Supreme Court held that the admission in evidence of con-Headnote 1 versations of the defendant obtained by tapping business and home telephones did not violate the United States Constitution. Olmstead v. United States, 277 US 438, 72 L ed 944, 48 S Ct 564. The constitutional holding was reaffirmed in Nardone v. United States, 302 US 379, 82 L ed 314, 58 S Ct 275. However, in that case the Supreme Court also determined that, in enacting Section 605 of the Communications Act, Congress intended to establish a rule of evidence for the Federal courts. It held that the rule prohibits the admission of evidence obtained as a result of tapping interstate telephone calls. Later, in Weiss v. United States, 308 US 321, 84 L ed 298, 60 S Ct 269, the Supreme Court concluded that the inclusive language of the statute prohibits the interception and divulgenee of intrastate communications, as well as those of an interstate character. See also: Nardone v. United States, 308 US 338, 84 L ed 307, 60 S Ct 266.
It has been said that in Goldstein v. *720United States, 316 US 114, 86 L ed 1312, 62 S Ct 1000, and Goldman v. United States, 316 US 129, 86 L ed 1322, 62 S Ct 993, the Supreme Court veered sharply away from the rationale of Nardone and Weiss. See: Westin, The Wire Tapping Problem, 62 Col L R 165, 178-181 (1952). We need not consider the merits of this contention. This much is clear — the Supreme Court has consistently held that the use of wire tap evidence in a criminal case is not prohibited by the Constitution of the United States; it is inadmissible in a Federal court solely because of the rule of evidence prescribed in Section 605 of the Communications Act. See: On Lee v. United States, 343 US 747, 96 L ed 1270, 72 S Ct 967; Schwartz v. Texas, 344 US 199, 97 L ed 231, 73 S Ct 232. The question then is whether the exclusionary rule applies to the kind of communication present in this case.
In the first Nardone case, the Supreme Court construed Section 605 as intended to protect “against practices and procedures violative of privacy.” 302 US 379, page 383, 82 L ed 314, 58 S Ct 275. But, in Goldman v. United States, supra, page 133, the Court described the purpose of the statute as follows: “The protection intended and afforded by the statute is of the means of communication and not of the secrecy of the conversation.” Whether these purposes are mutually exclusive, or merely additive, is immaterial to this case. The fundamental question is whether the communication here is within the limits of the rule of evidence established by Congress.
Congressional committee reports indicate that the major purpose of the Communications Act is to  regulate interstate and foreign commerce. No legislative history of any consequence regarding Section 605 itself is available. Nardone v. United States, supra, pages 382-383. However, in the Weiss case, the Supreme Court concluded that the “difference in the wording of the various clauses of § 605” discloses a Congressional intent to exclude evidence obtained by intercepting intrastate as well as interstate communications. See also: Sablowsky v. United States, 101 F 2d 183 (CA 3d Cir 1938). Does this difference also compel the conclusion that the prohibition extends to conversations over a self-contained, exclusively controlled, operated, and maintained military communication system? We conclude that it does not.
Section 605 prohibits the interception and divulgence of “any communication.” These words, however, must be read in the context of the Congressional objective. Thus, in Casey v United States, 191 F 2d 1 (CA 9th Cir 1951) (reversed 343 US 808, 96 L ed 1317, 72 S Ct 999, on confession of error by-Government counsel regarding another matter), the Court of Appeals held that the statute did not protect communications over a private, unlicensed system. There, the defendants used a radio transmitter as part of a scheme to defraud horse race bookies. Under the plan, one of the defendants by telephone obtained the name of a winning horse direct from the race track. The information was transmitted by radio to a confederate stationed near the bookie’s place of business. A third operator was also stationed at the receiving end. As soon as the information was received, he entered the betting establishment and placed a bet on the horse which had already won. The location of the transmitter was changed from day to day. Ultimately, investigators, using mobile directional equipment, located it in a hotel. The defendants were apprehended. Two bags, containing radio equipment, were taken from their automobile, which was parked in a public garage adjoining the hotel. Among the errors asserted on appeal, the defendants maintained that the trial court erred in admitting into evidence testimony of their intercepted broadcasts. Rejecting the argument, the Court of Appeals, in a unanimous opinion, said (page 4):
“There is no merit to appellants’ contention that the trial court erred in admitting in evidence the substance of radio messages between appellants. § 605 of the Act, 47 U.S. C.A. 605, which prohibits the interception and divulgence of communications without the consent or approval of the sender, refers to com-*721muiiications over licensed facilities. The appellants were unlicensed operators transmitting voice messages over an unlicensed station, without call letters, on a portion of the band reserved for Morse Code operations. The protections of the Act were never intended for, nor do they cover, such communications which are themselves illegal.” [Casey v. United States, supra.]
More recently, the United States Supreme Court has implied that not every system of communications is within the ambit of Section 605. In On Lee v. United States, supra, Chin Poy, an old acquaintaince of the defendant, but at the time acting as a Government informer, entered On Lee’s laundry. Chin Poy was “wired for sound.” A small radio transmitter was hidden inside his coat. A Federal agent was stationed outside the laundry, with a receiver tuned to the transmitter. The defendant’s conversation with Chin Poy was overheard by the agent. At the trial, he was permitted to testify to incriminating admissions made by On Lee in his talk with Chin Poy. The defendant contended that this testimony was inadmissible under the wire tap rule. In rejecting the contention, the Supreme Court said (page 754):
“. . . There was no interference with any communications facility which he possessed or was entitled to use. He was not sending messages to anybody or using a system of communications within the Act. Goldstein v. United States, 316 US 114, 62 S Ct 1000, 86 L ed 1312.”
We are of the opinion that a self-contained military communications system is not the kind of system intended by Congress to be included under the provisions of Section 605. Although a particular subject may affect both the civilian and military communities, basic differences between the two frequently require and legally justify a difference in treatment. See: United States v. Voorhees, 4 USCMA 509, 531, 545, 16 CMR 83. It requires no elaborate recitation of reasons to emphasize the need in the military establishment for close supervision and control over its own communication systems. Monitoring of some sort is essential to protect the armed forces from unauthorized disclosure of military secrets or just “loose talk” about confidential military matters. Such disclosures may be made over a so-called private line on a military post as well as over official lines. This was undoubtedly appreciated by Congress. And, it seems to us that Congress would not restrict the power of the military establishment without a specific declaration to that effect. Accordingly, we hold that Section 605 does not apply to a communication confined to a military telephone system.
The evidence establishes that the monitored call originated from a telephone on the post, and was received on the post. The telephone  system at Fort Richardson comprises three “levels” of telephones, Victor, Taylor, and Temple. The Temple level, which was used by the accused, is dial operated; and since the central switchboard of the post is described as “all-relay” kind, it may be inferred that the others are similarly operated. When a call is made it appears at the central switchboard in the form of a light, but, apparently an operator is not required to complete calls within a level, or from one level to another. The entire system is controlled, maintained, and operated by the Army.
The record is silent as to the method of completing calls between on-post and off-post telephones. We may assume that, when required, a telephone in the post system may be connected to one in regular commercial channels. However, we cannot take judicial notice of ■the fact that the two systems are so integrated as to constitute a single, inseparable entity. Cf. Weiss v. United States, supra. If anything, it is a matter of general knowledge in the military establishment that a call to an off-post number cannot be made from a post telephone without first effecting a trunk connection through an operator or an electrical relay circuit. This circumstance indicates general separability of the two systems. As far as the evidence indicates, therefore, the call in issue was acomplished exclusively over a military system. Monitoring such a telephone call is not prohibited by the *722Communications Act. And, as previously pointed out, the Supreme Court has held that the use of such evidence at a trial is not prohibited by the Constitution. Olmstead v. United States supra. Consequently, there was no error in the admission of the evidence obtained by monitoring the call which led to the accused’s apprehension.
We turn now to the admissibility of the accused’s pretrial statement and the recording of his voice.  Since the evidence procured by monitoring the accused’s telephone call is itself admissible, additional evidence obtained from leads provided by that communication is also admissible. Cf. Sullivan v. United States, 219 F 2d 760 (CA DC Cir 1955). See: United States v. Dandaneau, 5 USCMA 462, 18 CMR 86. Hence, in the absence of other disqualifying circumstances, there can be no dispute as to the admissibility of the accused’s written statement and the tape recording of his voice. See: Goldman v. United States, supra. However, the accused argues that, apart from interception of his call, he was compelled to incriminate himself when he was required to speak over the telephone.
In United States v. Greer, 3 USCMA 576, 13 CMR 132, we held that to compel an accused to submit to a  voice identification test is a violation of the privilege against self-incrimination. Indisputably, therefore, Lt. Beardsley deprived the accused of a right when he ordered him to speak over the telephone. Had evidence of this test been offered by the prosecution it would have been inadmissible. However, such evidence was not presented. Instead the prosecution presented the subsequent tape recording and the written statement. Both of these indicate that the accused was fully advised of his rights under Article 31 prior to their making. The question then is whether they are inadmissible because tainted by the earlier voice identification test. The accused contends that the improper test “let the cat out of the bag.” United States v. Bayer, 331 US 532, 540, 91 L ed 1654, 67 S Ct 1394.
An incriminating statement improperly obtained from an accused does not stand as a perpetual bar to the admission of later inculpatory statements. Removal of the improper conditions which produced the initial admission of guilt will permit the use of subsequent statements, if they are otherwise properly procured. United States v. Bayer, supra. Determination of the continuing influence of the pernicious circumstances producing the first statement is “one of fact.” United States v. Monge, 1 USCMA 95, 99, 2 CMR 1. Here, the accused was not informed of the result of Lt. Beardsley’s test. However, assuming that he believed he was identified as the anonymous caller, there is ample evidence which indicates that the influence of this knowledge was fully dissipated by the time he made the third recording and signed the statement admitted in evidence.
Ten days elapsed between the voice test and the statement and recording. On three separate occasions during that period, the accused was fully informed of his right not to make any statement. Yet, he freely answered all questions put to him, and voluntarily signed the written statement. The subject matter of the three interrogations varied. It clearly appears from the following excerpt of the recording that the accused was not at a “psychological disadvantage” because of the earlier voice tests. Cf: Dissenting opinion of Judge Latimer, United States v. DeLeo, 5 USCMA 148, 177, 17 CMR 148; Dissenting Opinion of Judge Brosman, United States v. Dandaneau, supra.
“(Agent Petersen) : ‘That makes three calls you remember then. You remember speaking to the babysitter, you remember talking about the book, “From Here to Eternity,” and you remember talking to the Special Service girl, is'that right?’
“ (Pfc Noce) : ‘And one other— the one I called back.’
“ (Agent Petersen) : ‘Mrs. W... ?’
“(Pfc Noce) : ‘The one I called back.’
“(Agent Petersen): ‘You don’t remember saying anything like, “This is Sergeant P. . . ?” ’
*723“(Pfc Noce): ‘I don’t remember that. If they said I said it, I’ll admit I said it.’
“(Agent Petersen): ‘Oh now, Tony . . . .’
“(Pfc Noce): ‘Because I must have said it if they heard me say it.’
“(Agent Petersen): ‘Here’s the way I feel about it. If you don’t remember saying it, I don’t want it.’ ”
Plainly, the interrogations were separate and unrelated to the voice test and did not constitute parts of “one continuous process.” Cf: Leyra v. Denno, 347 US 556, 561, 98 L ed 948, 74 S Ct 716. They are not, therefore, as a matter of law, tainted by Lt. Beardsley’s improper voice test. This is also true of the written statement signed by the accused. Consequently, the law officer did not abuse his discretion in admitting in evidence the tape recording and the accused’s pretrial statements. The decision of the board of review is affirmed.